Citation Nr: 0925968	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO.  

After the November 2004 rating decision, the Veteran also 
initiated an appeal by filing a Notice of Disagreement to the 
denial of his claims for service connection for hepatitis C, 
prostatitis and colon condition.  

On the January 2006 Substantive Appeal (VA Form-9), the 
Veteran indicated that he only sought to perfect an appeal as 
to the PTSD claim.  The Veteran has not perfected an appeal 
as to the claims of hepatitis C, prostatitis and colon 
condition, and those matters, therefore, are not before the 
Board on appeal.  


FINDING OF FACT

Throughout the period of this appeal, the service-connected 
PTSD is shown to have been manifested by symptoms of impaired 
impulse control, difficulty adapting to stressful 
circumstances, inability to maintain or establish effective 
relationships, depressed mood, mildly restricted affect, low 
energy, and sleep impairment; collectively, the disability 
picture more closely approximates that of occupational and 
social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 
percent, but no higher, for the service-connected PTSD are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 
4.130 including  Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION


1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  

VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for a increased rating, the United 
States Court of Appeals for Veterans Claim (Court) has 
determined that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Where there is a VCAA notice deficiency, the United States 
Supreme Court (Supreme Court) in Shinseki v. Sanders, has 
held that not all VCAA notice errors will not be presume 
prejudicial to the Veteran.  Id, 556 U.S. ___, No. 07-1209 
(2009).  

The Supreme Court agreed with the Court that it is a harmful 
VCAA error when the Veteran has not been adequately informed 
on how to substantiate his claim; whereas, the notice errors 
that pertain to who obtains what evidence and informing the 
Veteran that he can submit additional information are not 
harmful unless the Veteran states otherwise.  Id.  Where the 
notice error was not harmful, and the Veteran has not 
otherwise indicated that it was, the Board can address the 
matter below at this time, without further remand.  

When VA fails to properly notify the Veteran how to 
substantiate his claim, some methods of demonstrating that 
the purposes of VCAA notice was not frustrated include: 
showing that the defect in notice was cured by actual 
knowledge on the part of the Veteran that certain evidence 
was required and that the Veteran should have provided it; 
establishing that a reasonable person could be expected to 
understand what was still needed based on the notice 
provided; or demonstrating the impossibility of a benefit 
being awarded as a matter of law.  Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also, George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Here, prior to the November 2004 rating decision in the 
matter, VA sent the Veteran several notice letters, a 
December 2003, a July 2004, and a June 2004, which apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  These notice letters also informed him 
that in order to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening in the severity of his condition.  

Subsequent to the November 2004 rating decision, VA sent the 
Veteran a notice letter in March 2006, which informed the 
Veteran of how VA determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess/Hartman, 19 Vet. App. 
473.  

These notice letters, however, did not inform the Veteran 
that the he should also provide evidence that establishes the 
effect that worsening has had on his employment and daily 
life.  Further, none of the notice letters, provided the 
Veteran with examples of the types of medical and lay 
evidence that he may submit (or ask VA to obtain) that are 
relevant to establishing his claim.  Vazquez-Flores, 22 Vet. 
App. 37.  

Despite the fact that VA's notification to the Veteran may 
not have met all of the requirements of Vazquez-Flores, the 
Board does not find any procedural defect constitutes 
prejudicial error in this case, and the matter decided below 
may be addressed at this time, without further remand.  In 
this case, the record establishes that the Veteran has 
demonstrated actual knowledge and other documentation in the 
claims file reflecting such notification that a reasonable 
person could be expected to understand what evidence was 
needed to show the impact of his disability on his daily life 
and employment, and what types of evidence that he may submit 
to establish his claim.  See Mayfield, 19 Vet. App. at 121.  

The Veteran has demonstrated actual knowledge of the need for 
evidence of the impact of the Veteran's disabilities on daily 
life, specifically by stating in the January 2006 substantive 
appeal that his disability has impacted life by requiring him 
to be on medication and attend therapy sessions.  

In addition, the record reflects that the RO sent the Veteran 
a statement of the case (SOC) in December 2005, and the SOC 
contained information from which a reasonable person could be 
expected to understand what evidence was needed to show the 
impact of his disability on his daily life and employment and 
what types of evidence that he may submit to establish his 
claim.  

Further, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Following the December 2005 SOC, 
the Veteran's claim was readjudicated and in September 2007, 
he was provided with a supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  

Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board, therefore, finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, VA has satisfied its duty to assist the Veteran, 
and therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in May 2005, 
November 2005 and August 2007.  

The Veteran has not argued that any of these examinations 
were inadequate, and the Board finds that the examination 
reports provide sufficient information on which to evaluate 
the Veteran's disability under general criteria set forth in 
Diagnostic Code 9411.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).  


2.  Increased Rating Claim

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A higher, 100 percent rating, is warranted for total 
occupational and social impairment.  Disability at this 
rating is due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  

Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  

The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Regarding the GAF scale score relevant to the case at hand 
the following applies.  GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  


Factual Background 

In September 2003, the Veteran filed a claim for an increased 
rating for his service-connected PTSD.  

Prior to filing of his claim, in August 2003, the Veteran 
underwent a Social Security Administration evaluation for 
disability compensation.  In that August 2003 evaluation 
report, the SSA examiner found that the Veteran's functional 
limitations included: mild restriction of activities of daily 
life; moderate difficulty in maintaining social functioning; 
and moderate difficulty in maintaining concentration, 
persistence or pace.  

The SSA examiner noted that a review of the Veteran's prior 
medical records showed he consistently complained of poor 
interest, low mood and low energy.  The SSA examiner 
concluded that the Veteran was capable of unskilled work in a 
non-stressful competitive workplace.  

The Veteran's claim file contains his treatment records from 
VA Medical Center (VAMC) from October 2003 to May 2004 that 
revealed many similar medical findings.  In the VA treatment 
records, the VA examiners reported that the Veteran was 
appropriately dress, he was cooperative, and he made good eye 
contact with the examiner throughout the treatment session.  
The Veteran's psychomotor activity, anxiety, and speech were 
normal.  

The Veteran's thought process was linear and logical.  The 
examiner noted that there was no evidence of suicidal or 
homicidal ideation, delusions or hallucinations, or active 
paranoid processes.  The Veteran was fully alert, oriented 
and otherwise grossly intact, and his judgment and insight 
were fair.  The examiners gave the Veteran a GAF scale scores 
of either 55 or 60.   

In May 2004, the Veteran was afforded a VA examination to 
evaluation the severity of his PTSD symptoms.  In the May 
2004 examination report, the examiner noted that he had 
examined the Veteran in a previous VA examination in February 
2002, and since that examination, the Veteran reported that 
he had no further legal problems.  

The May 2004 examiner also noted that in the February 2002 VA 
examination report, the Veteran had reported that he had been 
convicted of an assault on his second wife.  The examiner 
noted that the Veteran reported that he was divorced from his 
second wife.  

The Veteran stated that he was living with his sister, and 
that he visited with his mother often.  The Veteran indicated 
that he has had four to five episodes of physically 
aggressive behavior with others in the past two years.  The 
Veteran also reported that he was still unemployed since the 
last examination.  The examiner recorded that the Veteran 
complained of feeling depressed, anxiety, crying spells, low 
energy and motivation, irritability, hopelessness, low self-
esteem, and sleeping impairment.  

On mental status, the May 2004 examiner found that the 
Veteran presented with a dysphonic mood, a restricted affect 
and a mildly disshelved appearance.  The examiner noted that 
the Veteran's impulse control was poor as evidence by his 
physical and verbal anger outbursts.  The examiner found that 
there was no evidence of any impaired thought process or 
communication, delusions or hallucinations, inappropriate 
behavior, memory impairment, panic attacks, or suicidal or 
homicidal ideation.  

The examiner noted that the Veteran was affected in many ways 
by his PTSD, in particular, the Veteran has significant 
problems with irritability, low frustration tolerance and 
maintaining effective relationships since the last 
examination in February 2002.  

The Veteran's VA treatment records from VAMC dated May 2004 
to March 2005 also contain may similar findings to those 
mentioned above.  The examiners in these treatment records 
gave the Veteran a GAF scale scores of either 55 or 60.   

In November 2005, the Veteran was afforded another VA 
examination to evaluate his PTSD.  In that examination 
report, the November 2005 examiner noted that the Veteran 
complained of being depressed, anxious, and "jumpy".  

The examiner noted that the Veteran reported that he had a 
"girlfriend", and that he continued to visit with his 
family regularly.  On mental status, the examiner recorded 
similar objective findings as those mentioned above.  

The examiner concluded that "this [V]eteran's functioning 
today seems quite similar to that described on the last exam 
a year and half ago.  He continues to meet the criteria for 
PTSD and is affected in a number of ways.  He has some social 
withdrawal, having little in the way of a social life or 
friendships, though seems to get along adequately with family 
members and has being a relationship with a woman for the 
last six months or so."  

The Veteran's VA treatment records from VAMC dated July 2006 
to June 2007 also contain may similar findings to those 
mentioned in the previous VA examination reports. In the July 
2006 VA treatment record, the examiner noted that the Veteran 
reported his increase in drinking, and that the Veteran's 
mood was lower than usual.  The July 2006 examiner attributed 
these changes to the increase of the Veteran's medical health 
problems.  The examiner gave the Veteran a GAF scale score of 
55.  Similarly, in a February 2007 and June 2007 VA treatment 
record, the examiner gave the Veteran a GAF scale score of 
55.  

In August 2007, the Veteran was afforded a third VA 
examination to evaluate the severity of his PTSD.  The 
examiner recorded that the Veteran reported some legal 
problems, resisting arrest and intoxication, since the last 
VA examination in November 2005.  The Veteran stated that the 
charges had been dismissed.  

The Veteran reported that he continued to be unemployed.  The 
Veteran also reported that he still visits with his family, 
but that he is no longer in a relationship with the woman 
from the last examination, and that he is currently dating 
another woman.  

On mental status, the August 2007 examiner recorded similar 
objective findings as those mentioned in the previous VA 
examination reports.  The examiner concluded that the 
Veteran's symptoms were very similar to those in the previous 
November 2004 examination.  


Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology has been relatively constant 
throughout the period of this appeal, therefore, "staged" 
ratings are not warranted. 38 C.F.R. § 4.71a; Hart, 21 Vet. 
App. 505.  Both the November 2005 and the August 2007 VA 
examiners noted that the Veteran's symptomatology had not 
varied since the previous examination, the May 2004 and 
November 2005, respectively.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.

After review of the evidence on file from throughout the 
appeal period, the Board finds that the objective medical 
findings more nearly resemble the criteria described under 
the 70 percent disability rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

The findings in the three VA examination reports each show 
that the Veteran's PTSD symptoms are manifested by impaired 
impulse control, difficulty adapting to stressful 
circumstances, difficulty in maintaining or establishing 
effective relationships, depressed mood, mildly restricted 
affect, low energy, and sleep impairment.  These symptoms 
more closely approximate the criteria of the 70 percent 
disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9434.  

Although the Veteran reported that he gets along well with 
his family, the record also shows that the Veteran has 
difficulty maintaining and establishing more intimate and 
social relationships.  The Veteran has been divorced twice 
and has not been in a long-term relationship throughout the 
period of this appeal.  

Further, the record shows that the Veteran reports that he 
had few social friends, and the November 2005 examiner noted 
that the Veteran was socially withdrawn.  

Finally, the record clearly shows that the Veteran has 
impaired impulse control that is reflected by the number of 
legal problems and reports of physical and verbal 
altercations.  These findings when applied to the criteria as 
discussed above closely approximate a rating of 70 percent.  
Id.  

The Board has considered whether an even higher (100 percent) 
rating is warranted for the period.  The objective findings 
from this period, however, are insufficient to warrant a 
rating to the next higher, 100 percent, rating for PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

For a 100 percent evaluation, the medical evidence must show 
that the Veteran had total occupational and social impairment 
due to symptoms such as: gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living; disorientation to time or place; and memory loss.   
38 C.F.R. § 4.130.  The objective medical evidence of record 
does not reflect any of these symptoms.  As such, a higher 
rating of 100 percent is not warranted under these findings.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  

Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his adjustment disorder has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation, and as 
explained above, the Veteran does not have the symptoms 
identified in the criteria that do not warrant rating in 
excess of 70 percent disabling.  

Additionally, the Veteran's disability has not required 
frequent periods of hospitalization.  While the record shows 
that the Veteran has been unemployed during this period, none 
of the VA examiners attribute his unemployability is directly 
due to his PTSD symptoms.  

Further, the August 2003 SSA examiner found that the Veteran 
was employable as an unskilled laborer.  The Board finds that 
such the 70 percent evaluation for this period adequately 
addresses occupational impairment during this time.  

This case does not present "exceptional" circumstances, and, 
as the Veteran's symptomatology is appropriately addressed by 
the 70 percent ratings assigned, the Rating Schedule is 
adequate.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's adjustment 
disorder.


ORDER

An increased rating of 70 percent, and no higher, for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


